DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “detects stabilization” is indefinite as there is no way to determine what is stable and what is not.  The recitation is relative and patentably indistinct just as tall, short, or ugly.  The disclosure does not provide sufficiently clear instruction on what functional operation the controller must be capable of doing and what is and is not a stabilized pressure.
The recitation, “generates time-series pressure data indicating the measured pressure” is indefinite as it is not clear how the data indicates a single pressure.  It is not 
	In regard to claim 6, the recitation, “detecting stabilization” is indefinite as there is no way to determine what pressure is stable and what is not.  The recitation is relative and patentably indistinct just as tall, short, or ugly.  The disclosure does not provide sufficiently clear instruction on what features a pressure must have to be considered stable.
The recitation, “generate time-series pressure data indicating the measured pressure” is indefinite as it is not clear how the data indicates a single pressure.  It is not clear what is required of the data or what is required of the indicating.  Further, the measured pressure lacks proper antecedent basis; the only pressure recited previously is “a pressure”.
	In regard to claim 5, the recitation, “upon detection” is indefinite for improperly reintroducing detection which was already recited in claim 1 and it is unclear why the recitation does not recite --upon the detection--.
	The recitation, “before controlled opening” is indefinite for improperly reintroducing controlled opening which was already recited in claim 1 and it is unclear why the recitation does not recite --before the controlled opening--.
	The recitation, “after controlled opening” is indefinite for improperly reintroducing controlled opening which was already recited in claim 1 and it is unclear why the recitation does not recite --after the controlled opening--.

	The recitation, “the controller acquires the measured pressure immediately before controlled opening of the vent valve” is indefinite as it is unclear what immediately includes and excludes.  It is not clear if there is an amount of time that the acquiring must occur within and what that time would be or if there may be no other steps performed between the acquiring and the opening of the vent valve or if some other characteristic is required.  Further the recitation is indefinite for being inconsistent with the disclosure which shows that the setting pressure is obtained when the vent valve is mechanically opened and not when it is controlled to be open.
	The recitation, “acquired measured pressure” is indefinite since it is not clear how this measured pressure and the recited acquired measured pressure are different from one another. 
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (US 2012/0180503) in view of Yatsu (US 2016/0245270).
	
	In regard to claim 1-4, 6, Oikawa teaches a method and a cryopump (para. 2, cryopump) comprising: a cryopump container (30, 38); a pressure sensor (54, para. 28) that measures a measured pressure in the cryopump container (30, 38); a vent valve (70) that is provided on the cryopump container (30, 38), is electrically operable to open and close (para. 29), and is capable of being mechanically opened by a differential pressure between inside and outside the cryopump container (30, 38) (para. 33, 61, Fig. 3); and a controller (20) that, during cryopump regeneration (para. 28, 57), detects the measured pressure from the pressure sensor (54) and controls the vent valve (70) to open upon detection of the measured pressure (para. 67); a temperature increase of the cryopump from a cryogenic temperature to a regeneration temperature (see regeneration operation, para. 13, 34, 44, 57), and controls the vent valve (70) to open upon detection of the measured pressure exceeding a pressure threshold (para. 57, 58, reference pressure).  

	However, Yatsu teaches that it is well known to employ both pressure measurement (para. 45, see pressure value is compared to a threshold) and a rate of change of pressure in time (para. 68 rate of rise of pressure per unit time) to determine regeneration operations (para. 68 regeneration test).  Further, Yatsu teaches a controller (100) that considers how an internal pressure measured by pressure sensor (94) changes over time (para. 68, 70, rate of rise of pressure per unit time and pressure drop rate computation) during regeneration (para. 68, 70) and operates valves (para. 55, vent valve, roughing valve, purge valve) upon the detection; and further teaches making a comparison of a calculated changed amount of the measured pressure and a changed amount threshold that indicates that the calculated changed amount is less than the changed amount threshold (para. 68, 70, 71 see that regeneration operational decisions are made “when an amount of pressure increase per unit time… is lower than a threshold value” and that this is a comparison of a rate of calculated change and a changed amount threshold).  Additionally, Oikawa already teaches that it is desirable to employ the positive pressure for evacuating gases to the outside (para. 66).  These teachings suggest that additionally requiring consideration of a rate of change of 
	In regard to claim 5, Oikawa, as modified, teaches most of the claim limitations including that the vent valve (70) is commanded open when the internal pressure is a positive pressure (para. 66, 67) which is determined by the atmospheric pressure (para. 61, 66) as the gases are exhausted to the ambient, but Oikawa does not appear to explicitly teach that the controller (20) sets the pressure threshold by acquiring a measured pressure from sensor (54) immediately after the vent valve (70) has been forced to open by internal pressure (see para. 61) pressure.  However, as Oikawa teaches that the vent valve (70) is exposed to atmospheric pressure when opened and as it is well known that atmospheric pressure can vary per location, therefore it would have been obvious to a person of ordinary skill in the art to modify the controller of Oikawa to be programmed to acquire the measured pressure right after the vent valve (70) was opened to obtain a value for the setting pressure that was locally appropriate and thereby reduces operational inefficiencies from having to input an atmospheric pressure by the user or having to select a generic value that may not be as suitable as the local pressure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 22, 2022